DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on 04/13/2021 and 01/13/2021 have been considered. Initialed copies of form 1449 are enclosed herewith.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 15, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims recite “the second threshold value is equal to the first threshold value.” It is unclear whether the second threshold value and  the first threshold value are the same threshold value since they are equal; thereby rendering the definition of the subject-matter of said claim unclear.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10-16 and 19-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanagihara et al. (US 20130314007 A1).
Re. claims 1, 10 and 19, Yanagihara disclose power tool (Fig. 1) including an output (circular saw) and a brushless DC (BLDC) motor (14) adapted to drive the output and a controller (70) for controlling a switching array (40) that selectively applies power from a power source (22) to implement commutation of a brushless DC (BLDC) motor (14), comprising:
a memory (80) including non-transitory computer-readable instructions; and
a processor (70) adapted to execute the non-transitory computer-readable instructions to cause the processor to:
control the switching array (40) to cause the BLDC motor to drive at a first commutation (See Fig. 4, where it shows phase advance or phase delay, in this case ± 30 ͦ , needed to adjust the commutation pattern for the switching elements);
determine whether the power consumption exceeds a first threshold value (Fig. 7, S116); and
control the switching array to cause the BLDC motor to drive at a second commutation (S120 and see commutation signal in Fig. ) when the power consumption exceeds the first threshold value (“when the conduction angle at this moment is 150 degrees (NO in step S114), the detected current value is compared with the second threshold value (step S118). When the detected current value exceeds the second threshold value (YES in step S118), the conduction angle is changed to 120 degrees (step S120)” ¶. [0070], here, the claimed limitation “first threshold value” of the current is read into the second threshold value cited in the reference).
Re. claims  2, 16, and 25, Yanagihara disclose wherein the power consumption of the BLDC motor is current draw of the BLDC motor (see the current value in fig. 7, step S112, is the current of the motor 14 detected based on the value detected by the current detection circuit 54).
Re. claims 3, 11, and 20, Yanagihara disclose controlling the switching array to drive the BLDC motor at the first commutation (150 ͦ ) when the power consumption is less than the first threshold value (second threshold in Fig. 7, S118 to S122). 
Re. claims  4, 12 and 21 Yanagihara disclose determining whether the power consumption is less than a second threshold value (see first threshold value: NO to S116); and 
controlling the switching array to drive the BLDC motor at the first commutation (150 ͦ) when the power consumption is less than the second threshold value (at S122).
	Re. claims  5, 14 and 23,Yanagihara disclose the second threshold value is less that the first threshold value (see “First threshold value < Second threshold value” wherein the claimed limitation “first threshold value” of the current is read into the second threshold value cited in the reference and vice versa).
	Re. claims 6, 15 and 23, Yanagihara disclose wherein the second threshold value is equal to the first threshold value as first threshold value taught in Yanagihara.
Re. claim 7, 13 and 22, Yanagihara disclose controlling the switching array to drive the BLDC motor at the second commutation (120 ͦ ) when the power consumption is greater than the second threshold value (see first threshold value: YES to S116).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9, 17-18, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagihara et al. (US 20130314007 A1).
	Re. claims 8-9, 17-18, and 26-30, Yanagihara discloses “increasing the conduction angle reduces the output torque of a motor and increases the rotational speed per unit time of the motor” (¶. [0005]). Based on this knowledge, it would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the invention of Yanagihara to optimize the second commutation to a “third commutation” to increased stall torque when the BLDC motor stalls or stopped and optimize the first commutation to maximize output speed of the BLDC motor. “According to this embodiment, different features can be achieved in one electric power tool.” (¶. [0007])	
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846